  Case 3:20-cv-02411-CAB-JLB Document 15 Filed 04/19/21 PageID.230 Page 1 of 2




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Estevan R. Lucero, an individual
                                                              Civil Action No.    20cv2411-CAB-JLB

                                               Plaintiff,
                                        V.
(See Attachment)                                               JUDGMENT IN A CIVIL CASE


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
(1) the Court must abstain from exercising jurisdiction over
Plaintiff’s claims pursuant to Younger, which requires dismissal of claims for injunctive
and declaratory relief and would (absent other grounds for dismissal) require staying any
monetary damages claims; (2) all Defendants are entitled to Eleventh Amendment
immunity from any claims for monetary damages against them in their official capacities;
(3) Ramirez is entitled to quasi-judicial immunity for claims from monetary damages in
her individual capacity; (4) the FAC fails to state a claim under Rule 12(b)(6) for violations
of Plaintiff’s rights under 42 U.S.C. §§ 1983, 1985, and 1986; and (5) Plaintiff has not
satisfied his burden to demonstrate that this district is the proper venue for this action.
Accordingly, for all of these reasons, Defendants’ motion to dismiss is GRANTED.
Because Plaintiff, having already amended once in response to a motion to dismiss, does
not identify any additional facts that he could allege that would overcome all of these
myriad deficiencies in the FAC, and because the Court finds that any amendment would
be futile, this case is DISMISSED WITH PREJUDICE.
It is SO ORDERED.


Date:          4/19/21                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ A. Hazard
                                                                                       A. Hazard, Deputy
      Case 3:20-cv-02411-CAB-JLB Document 15 Filed 04/19/21 PageID.231 Page 2 of 2

                          United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                            (ATTACHMENT)

                                                                     Civil Action No. 20cv2411-CAB-JLB


Sandy Ramirez, Deputy Trial Counsel of the Office of Chief Trial, Counsel of the State Bar of California in an
individual and official capacity; Melanie Lawrence , Chief Trial Counsel of the State Bar of California, in an
individual and official capacity; Vanessa Holton , General Counsel of the State Bar of California, in an
individual and official capacity; Lawrence Jeffrey Del Cerro , Special Trial Counsel Administrator of the State
Bar of California in an individual and official capacity

Defendants.
